Citation Nr: 1301549	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a ruptured disc of the lumbar spine.

2.  Entitlement to an effective date earlier than July 16, 2007, for the grant of service connection for degenerative joint disease, right knee status post total knee replacement with residuals of scar.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected bilateral hearing loss.

4.  Entitlement to an effective date earlier than January 1, 2011, for the payment of additional compensation for the Veteran's spouse.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted a statement, styled as a notice of disagreement, that was received at the RO in April 2011.  The statement contained a discussion of a number of issues, some not previously raised, as well as expressing disagreement with prior adjudications or noting errors in correspondence from the RO.  The disagreements will be addressed in the remand portion of this decision.

In regard to new issues the Veteran is raising a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  He is also seeking an increased rating for his service-connected right knee disability.  Finally, the Veteran said that he should be reimbursed for all medicine co-pays from the date of his claim from July 16, 2007.  These issues have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.




FINDINGS OF FACT

1.  The Veteran withdrew from appellate consideration the issue of entitlement to service connection for a ruptured disc of the lumbar spine at his hearing in October 2012.

2.  The Veteran submitted a claim for service connection for a right knee disability that was received by VA on July 16, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met in regard to the issue of entitlement to service connection for a ruptured disc of the lumbar spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 

2.  The criteria for an effective date prior to July 16, 2007, for entitlement to service connection for degenerative joint disease, right knee status post total knee replacement with residuals of scar has not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

The Veteran submitted a claim seeking entitlement to service connection for a ruptured disc of the lumbar spine in July 2007.  Service connection was denied in February 2008.  The Veteran perfected an appeal of the denial of service connection.  

The Veteran submitted a statement in April 2011.  He addressed several issues at that time.  Pertinent to the ruptured disc issue, he said he was making no claim for a disability due to the condition of his back.  

The Veteran testified at a Travel Board hearing in October 2012.  At that time he noted on the record that he wanted to withdraw his appeal of the issue of service connection for a ruptured disc of the lumbar spine.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204 (2012); see also Kalman v. Principi, 18 Vet. App. 522 (2004).   In this case, the withdrawal was made by the Veteran.

The Veteran has satisfied the criteria for a proper withdrawal of the appeal for the issue regarding service connection for a ruptured disc of the lumbar spine.  The issue is considered withdrawn and not for appellate consideration.

II.  Service Connection 
Background

The Veteran served on active duty from March 1964 to May 1967.  A review of the claims folder reflects that the Veteran applied for, and received, VA education benefits for the years 1967-1970.  There is no indication of an application for VA disability compensation benefits until the current claim was received on July 16, 2007.  The Veteran claimed service connection for a right knee disability at that time.

The Veteran's service treatment records (STRs) were received in September 2007.  The STRs show that the Veteran was treated for complaints of a right knee problem in 1966.  He underwent a right lateral meniscectomy in August 1966.

Private medical records were received in conjunction with the development of the Veteran's claim for service connection.  Records from S. W. Smith, M.D., for the period from November 1996 to May 2007, were received.  The records show treatment for the right knee beginning in June 2004.  The Veteran was diagnosed with severe degenerative arthritis.  Ultimately, the Veteran had a right total knee arthroplasty (TKA) in March 2006.

The Veteran was granted service connection for a right knee disability by way of a rating decision dated in February 2008.  He was awarded a noncompensable disability rating with an effective date for service connection as of July 17, 2007.

The Veteran was afforded a contract examination in March 2008.  His disability rating was increased to 30 percent by way of a rating decision dated in December 2008.  The Veteran's disability was now characterized as degenerative joint disease (DJD) of the right knee, status post total knee replacement with residuals of scar.  The effective date for the 30 percent rating was July 17, 2007.

The Veteran submitted his notice of disagreement (NOD) with the effective date in February 2009.  In his submission the Veteran identified the effective date used by VA as July 7, 2007.  He said that his right knee had affected him since January 1980.  He said that, from that point, his knee and his ability to function effectively went downhill to the point where he required TKA surgery in 2006.  The Veteran contended his effective date should be from January 1980.  

The Veteran submitted a copy of a letter he had submitted to a VA office in August 2004.  In that letter the Veteran responded to what appeared to be a denial of his eligibility for enrollment for VA healthcare.  The Veteran's letter addressed the issue of treatment for hearing loss.  There was no mention of a right knee disability.

The Veteran was issued a statement of the case (SOC) in April 2009.  The SOC noted that the Veteran's initial claim was received on July 17, 2007 [sic] and that no earlier effective date was possible.

The Veteran perfected his appeal in June 2009.  He maintained that the date of claim and the date his disability arose were one and the same.  He further alleged that the Secretary of Defense failed to inform him of his right to file a claim.  The Veteran cited to 38 U.S.C. § 5303(e)(2)(B)(i) in support of this contention.  He said if he had been informed of the nature of his injury and the severity and extent of his surgery, all of which directly lead to his osteoarthritis that required a TKA, he would have filed his claim in January 1980.  He also stated that the cited provision of law related to the requirement to inform him of his right to file a claim.  In summary, the Veteran argued that he should be deemed to have filed a claim for his right knee disability as of January 1980.

The Veteran was granted service connection for bilateral hearing loss and tinnitus by way of a rating decision dated in December 2010.  The rating decision noted that the date of the claim was July 16, 2007.  The rating decision further corrected the effective date for the grant of service connection for the Veteran's right knee disability, establishing the effective date as of July 16, 2007, versus the prior date of July 17, 2007.  It was noted that the change in effective date did not change the effective date for payment.  See 38 C.F.R. § 3.31 (2012).  

The Veteran was provided notice of the rating decision of December 2010 that same month.  The notice letter also advised the Veteran that the effective date for service connection for his right knee disability was changed by the one day.  He was informed that this did not change the effective date for the payment of his benefits.

The Veteran testified at his Travel Board hearing in October 2012.  It was established that his claim for service connection for his right knee disability was received on July 16, 2007.  The Veteran related that he had injured his right knee in service and that he had to have it replaced in 1996 [sic].  Although he acknowledged filing his claim in July 2007, he felt that he should have been notified of his right to file his claim at an earlier time.  




II.  Analysis

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2012).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2012); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the United States Court of Appeals for Veterans Claims (Court), has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2012).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

The Veteran does not contend and the evidence does not show that he submitted a claim for entitlement to service connection for a right knee disability at any time prior to July 16, 2007.  The Veteran had submitted claims for VA education benefits and received such benefits for three years between 1967 and 1970; however, he did not submit a claim for VA disability compensation.  

In addition, the Veteran submitted evidence wherein he had sought to enroll himself for VA healthcare, apparently in 2004, with his NOD in February 2009.  The submission from the Veteran related only to his desire for treatment of his hearing loss.  The letter cannot be construed as an intent to submit a claim for VA disability compensation for a right knee disability.  

The Board notes that the Veteran has argued that he was owed a duty to be notified that he could submit a claim for benefits.  He cited to 38 U.S.C. § 5303(e)(2)(B)(i) in support of his argument.  However, the provision cited by the Veteran addresses the removal of bars to benefits, particularly related to certain types of discharges and reasons for the discharges.  The provision does not relate to any duty to inform a veteran about rights to submit a claim for VA disability and/or pension benefits.  

The Board has carefully reviewed all of the evidence of record.  That evidence is clear that a claim for benefits was first received on July 16, 2007.  The evidence does not provide a basis to establish an effective date for the grant of service connection prior to that date.  The Veteran's claim is denied.

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In addition to the above requirements, the Court issued a decision in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Veteran's claim for entitlement to service connection for VA disability compensation benefits was received on July 16, 2007.  The RO wrote to him in September 2007.  In addition to providing notice as to how to substantiate his claim for service connection, the letter also provided notice on how VA determined effective dates and disability ratings.

The Veteran's claim was granted by way of rating decisions dated in February 2008 and December 2008.  The only element he disagreed with was the effective date assigned.  The Board notes that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 490.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, his STRs, VA examination reports, VA treatment records and private medical records.  In addition, he submitted statements from himself and his wife.  He testified at a Travel Board hearing.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.




ORDER

The issue of entitlement to service connection for a ruptured disc of the lumbar spine is dismissed.

Entitlement to an effective date earlier than July 16, 2007, for the grant of service connection for degenerative joint disease, right knee status post total knee replacement with residuals of scar is denied.


REMAND

As noted, the Veteran was granted service connection for bilateral hearing loss and tinnitus by way of a rating decision dated in December 2010.  He was provided notice of the rating action that same month.  The Veteran was awarded a 20 percent rating for his hearing loss and a 10 percent rating for tinnitus effective from July 16, 2007.  Based on this latest rating action, his combined disability rating was 50 percent from July 16, 2007.

The notice letter also advised the Veteran that, before he could receive additional compensation for his spouse, he needed to submit a completed VA Form 21-686c, Declaration of Dependents Status.  The Veteran provided a completed VA Form 21-686c that was received at the RO on December 22, 2010.  

Associated with the claims folder is a Report of General Information that memorialized a telephone call with the Veteran in regard to his adding his spouse to his award.  The report was dated April 8, 2011.  It was noted that the Veteran said he had submitted the requested form to add his spouse.  The VA representative informed the Veteran that his spouse would be added to his award and he would receive retroactive payment of all monies owed.

The RO issued a letter decision to inform the Veteran that his spouse had been added to his award on April 11, 2011.  The letter noted that the Veteran would receive increased compensation for his spouse beginning on January 1, 2011.  The determination was based on receipt of the 21-686c in December 2010.

In his submission of April 2011, the Veteran addressed both his hearing loss rating and the effective date for the addition of his spouse to the award.  As noted elsewhere, he also commented on other issues as well as raised new claims.  In regard to his hearing loss rating, the Veteran noted he had received a 20 percent rating for his disability.  He said he was told by the VA examiner in October 2010 that his hearing loss was 50 percent.  The Veteran said that his disability rating should be increased to 50 percent from his current 20 percent rating.  

As to the effective date for the additional compensation for his spouse, the Veteran acknowledged the April 2011 letter from the RO.  He disputed the effective date of January 1, 2011.  The Veteran contended that his award should be effective from the date of his claim of July 16, 2007.  

The RO originally accepted the Veteran's submission as a NOD and notified him of that determination in May 2011.  However, the RO later wrote to the Veteran in October 2012.  The RO determined that the Veteran's letter was solely in response to the rating action of December 2010.  The letter informed him that he did not specifically identify the issues of the decision with which he disagreed with.  Accordingly, his submission would not be accepted as a valid NOD.

The Board finds that the Veteran's submission of April 2011 is a valid NOD in regard to his disability rating for his service-connected bilateral hearing loss and with the effective date of the addition of his spouse to his award.  The Veteran presented specific disagreement as to the disability rating for his hearing loss and a specific effective date for his award of additional compensation for his spouse.  

The Veteran's NOD is adequate and timely.  38 C.F.R. §§ 20.201, 20.302 (2012).  He must therefore be issued a SOC in response to his timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC must be issued on the issues involving a rating in excess of 20 percent for service-connected bilateral hearing loss and entitlement to an earlier effective date for the addition of his spouse to his award unless the Veteran's claim is resolved, such as by a complete grant of benefits sought, or withdrawal of the NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issues to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC addressing the issues of a disability rating in excess of 20 percent for service-connected bilateral hearing loss and entitlement to an earlier effective date for the award of additional compensation for the Veteran's spouse unless the Veteran's claim is resolved in some manner.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


